internal_revenue_service number release date cc ct-705110-99 uiln date memorandum for district_counsel from barry j finkelstein assistant chief_counsel criminal tax resubmission of search warrant request for the subject this responds to your memorandum dated in which you resubmitted the search warrant request in the above referenced case by memorandum dated our office declined to authorize the referral of the search warrant to the tax_division department of justice citing a lack of probable cause to believe the items sought to be seized were located on the premises to be searched or were likely to contain evidence of the crimes alleged to have been committed upon review of the most recent request together with the undercover transcripts we are now of the opinion the case suffers from a lack of probable cause with respect to whether the target has committed a crime specifically willfulness of the target is questionable given the exculpatory statements he made during conversations with the undercover agent and the lack of equal or greater inculpatory statements discussion by way of background this case was presented to the undercover review committee on as case number the issue of willfulness was raised during the undercover committee meeting the minutes of the meeting clearly reflect martin klotz of the criminal tax_division pointed out the investigation needs to be careful of a cheek1 defense michael harrison chief special investigative techniques added they need to get incriminating statements we feel these concerns have not been adequately addressed in the investigation or the affidavit cheek v united_states u s cc ct-705110-99 our concern focuses on possible challenge to the warrant based on a viable cheek defense the fourth_amendment protects an individual’s reasonable expectation of privacy by requiring a finding of probable cause for the issuance of a valid search warrant probable cause has been defined as facts and circumstances such as to warrant a man of prudence and caution in believing that the offense has been or is being committed and that seizable property can be found at the place or on the person to be searched 338_us_160 267_us_132 the issue in this case that arises is whether a crime has been committed in order for there to be a crime under the criminal tax statutes there must be a showing of willfulness willfulness is a voluntary intentional violation of a known legal duty 498_us_192 accordingly under cheek the government must be able to show that intentionally advised to violate the law this element is brought into question by many of the statements to the undercover agent for instance advises that the on the undercover agent’s advises that insisted that when the undercover agent states the recent changes to the law advises the undercover agent he has according to such statements raise a willfulness issue in this case on behalf of another area of concern is the affidavit as currently drafted focuses exclusively on the inculpatory evidence presented in the case while we do not dispute advises they always maintain control in the structures he puts together we believe the affidavit should address the exculpatory statements made by to the undercover agents such exculpatory statements set the stage for a cheek defense in order to overcome this possible defense the affidavit must neutralize the exculpatory statements with evidence that clearly demonstrates willfulness the scope of the warrant also needs to be limited the affidavit currently identifie sec_2 in 834_f2d_1213 5th cir the fifth circuit held police may not disregard facts tending to dissipate probable cause cc ct-705110-99 whose reported income dropped substantially it must be demonstrated that these used the same scheme as the scheme explained and sold to the undercover agent this scheme focused on you must be able to show which of these utilized a similar scheme to reduce their based on these concerns we are returning the search warrant request to you without authorizing its referral to the department of justice should further assistance be required please feel free to contact martin klotz or martin needle of the criminal tax_division on the affidavit indicates were identified through invoices turned over to the revenue_agent by based on this list the individual federal_income_tax returns were examined to determine if a pattern of evasion existed of this group showed some pattern of reducing income from to two could not be located on the irs computer system and the remaining continued to file consistent high income returns accordingly your permeated with fraud argument was withdrawn
